DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The previously applied art rejections are overcome by applicant’s amendments to the claims presented with the RCE filing.  New art rejections are applied below that are pertinent to the now presented claims.

Claims 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0314173 to Shimada et al. in view of US Patent 6,645,687 to Vong et al.
Shimada an electrophotographic photosensitive member (i.e., a photoreceptor) having a specific undercoat layer that gives improved electrical properties, such as ease of charge flow and reduced residual potential (¶¶ [0004], [0025]).  Shimada discloses in Example A1 a photosensitive member (i.e., photoreceptor) comprising a conductive aluminum drum support, an undercoat layer comprising a binder resin formed from a polyvinyl butyral resin and a blocked isocyanate, 2,3,4-trihydroxybenzophenone, and treated strontium titanate particle S-1A, a charge generation layer comprising a charge generating compound and a binder resin, and a charge transport layer comprising a charge transporting compound and a binder resin.  Strontium titanate S-1A has a Bragg angle at 32.20° ± 0.20° (2θ) with a peak half width is 0.33° and is surface treated with N-2-(aminoethyl)-3-aminopropylmethyldimethoxysilane (¶¶ [0139] – [0147], [0187] – [0197]).  The undercoat layer contains 30 mass parts of the reacted binder resin, 120 parts of the strontium titanate (about 79 mass %; see pending claim 2), and 1.2 parts of the benzophenone compound.  Useful charge generating compounds for the charge generation layer include chlorogallium phthalocyanines and hydroxygallium phthalocyanines (¶ [0076]), which are present in an amount of 40% by mass to 85% by mass, more preferably 60% by mass to 80% by mass based on the total mass of the charge generating layer (¶ [0077]; see pending claim 4).
The photoreceptor is used in an imaging apparatus or a process cartridge (¶¶ [0131] – [0137]; see pending claims 6 and 7). The apparatus contains the electrophotographic photosensitive member; a charging unit; an exposing unit; a developing unit; and a transfer unit (Fig. 2).  The charging unit can be a charging roller that is brought into contact with the photosensitive member (¶¶ [0134], [0136]).  A DC charging system in which voltage is applied to a roller charging member is disclosed as effective to reduce apparatus cost and miniaturize the apparatus (¶ [0136]).
Shimada does not disclose the specific chlorogallium phthalocyanine of the instant claims, but does disclose chlorogallium phthalocyanines as effective charge generating compounds.
Vong discloses a mixture of Type II chlorogallium phthalocyanine and Type V hydroxygallium phthalocyanine for a charge generation layer in an electrophotographic imaging member (Abstract; col. 1, l. 66 – col. 2, l. 12; see pending claim 3).  Type II chlorogallium phthalocyanine has XRPD peaks as disclosed in column 10, lines 29-34, which are included within the scope of the instant claims (i.e., 7.2°, 16.5°, 21.6°, 23.5°, 25.3°, 28.1°, 29.6° and 38.5°, each ± 0.2°).  The imaging member has a conductive support, the charge generation layer, a charge transport layer, and an optional protection layer (col. 6, l. 8-51).  In addition to the phthalocyanine mixture, a binder resin is present in the charge generation layer (col. 7, l. 9-19 & 41-61).  An undercoat layer can also be used between the conductive support and the charge generation layer to prevent charge injection from the support and improving adhesion between the support and the charge generation layer (col. 11, l. 12-18). 
The relative amounts of the respective phthalocyanine in the charge generation layer controls the overall photosensitivity of the charge generation layer (col. 2, l. 44-48).  The chlorogallium phthalocyanine is a lower photosensitivity material and the hydroxygallium phthalocyanine is a higher photosensitivity material.  By selection of the amounts of the phthalocyanines the photosensitivity of the layer can be controlled to a desired value (col. 2, l. 22 – col. 3, l. 35).  As seen in Examples IXa, IXb, and IXc, various ratios of the chlorogallium phthalocyanine to hydroxygallium phthalocyanine are used to give the desired electrical characteristics (see Table 2).  For example, Example IXa contains 0.15 chlorogallium phthalocyanine, 0.05 g hydroxygallium phthalocyanine, and 0.159 g terpolymer binder resin as solids in the charge generation layer.  This embodiment has about 42 weight percent chlorogallium phthalocyanine (see pending claim 4).  These embodiments have a charge transport materials and a binder resin in the charge transport layer (col. 15, l. 1-20).  The imaging member can be used in an electrophotographic copying machine or a laser printer (col. 12, l. 52-56).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the charge generation compound mixture of Type II chlorogallium phthalocyanine and Type V hydroxygallium phthalocyanine in the charge generation layer of Shimada because Shimada suggests the use of a chlorogallium phthalocyanine in the charge generation layer of a photoreceptor having a similar layer structure to that of Vong and Vong teaches the combination of these phthalocyanines permits the artisan to tune the photosensitivity of the photoreceptor to the desired level.  The use of a known compound or combination of compounds for a known function when that function (e.g., charge generation) is called for by the art would have been prima facie obvious to the skilled artisan.  This is particularly the case where the art discloses an advantage for the substitution, which would be beneficial to the primary reference (i.e., control of photoreceptor photosensitivity).

Claims 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0035674 to Wu in view of US Patent 6,645,687 to Vong et al. and further in view of US Patent Application Publication 2015/0168855 to Yamazaki et al.
Wu ‘674 discloses a photoreceptor having a conductive support, a hole blocking layer, a photogenerating layer, and a charge transporting layer (Abstract).  The hole blocking layer contains a metal oxide and a UV absorber (Abstract; ¶¶ [0012], [0013], [0029], [0032]).  Suitable UV absorbers include benzophenone compounds, such as:


    PNG
    media_image1.png
    15
    209
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    15
    209
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    15
    209
    media_image1.png
    Greyscale

(¶¶ [0033], [0073]).  The charge generation layer contains chlorogallium phthalocyanine or Type V hydroxygallium phthalocyanine as charge generating compounds (¶ [0056]) and the charge transport layer contains hole transporting compounds, each layer also containing a binder resin (¶ [0061] – [0065]).  Wu teaches the charge generation layer is designed to control photosensitivity of the photoreceptor (¶ [0056]).  The UV absorber provides light shock reduction in amounts of from about 0.1 to about 30 weight percent of the layer (¶¶ [0035], [0079] – [0084]). The hole blocking layer can be formed by coating the hole blocking layer composition as a solution or dispersion on a support and then heating to dry the solvent (¶ [0051]; Examples).
Wu ‘674 does not disclose the specific chlorogallium phthalocyanine of the pending claims or its combination with a Type-V hydroxygallium phthalocyanine as in claim 4, but as noted above chlorogallium phthalocyanine and Type V hydroxygallium phthalocyanine and each disclosed as effective in the photoreceptor.
Vong, as discussed in the rejection above, discloses a mixture of Type II chlorogallium phthalocyanine and Type V hydroxygallium phthalocyanine for a charge generation layer in an electrophotographic imaging member (Abstract; col. 1, l. 66 – col. 2, l. 12).  The relative amounts of the respective phthalocyanine in the charge generation layer controls the overall photosensitivity of the charge generation layer (col. 2, l. 22 – col. 3, l. 35).  The full discussion above is incorporated here.
	Wu ‘674 also does not disclose a strontium titanate as the metal oxide for the hole blocking layer.
Yamazaki discloses an underlayer for an electrophotographic imaging member that provides enhanced adhesion, has excellent electrical properties, and excellent image characteristics (Abstract; ¶¶ [0001], [0005], [0025] – [0027]; Examples). These layers are known to prevent charge injection to the photosensitive layer (¶¶ [0005], [0008]). The underlayer contains a binder resin comprising a polyamide resin with a specific degree of elastic deformation and an inorganic and a metal oxide, such as strontium titanate (¶¶ [0031], [0068], [0073] – [0081]).  The metal oxide is present in an amount of from 10 to 500 weight % based on the binder resin (¶ [0072]).  In Example A-1 the ratio of the metal oxide to the polyamide resin is 3/1 (i.e., 75 mass %; ¶ [0260]; see pending claim 2).
Yamazaki also discloses process cartridges and imaging apparatus that contain the imaging member.  The imaging apparatus comprises the photoreceptor 1, a charging means 2, an exposure part 3, a developing means 4, a corona transfer means 5, and a fixing means 7 (¶¶ [0220] – [0222]; Fig. 2).  The process cartridge is equipped with the photoreceptor 1 and at least one of the charging means 2, exposure part 3, developing means 4, and cleaning means 6 (¶ [0233]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the charge generation compound mixture of Type II chlorogallium phthalocyanine and Type V hydroxygallium phthalocyanine in the charge generation layer of Wu because Wu suggests the use of a chlorogallium phthalocyanine in the charge generation layer of a photoreceptor having a similar layer structure to that of Vong and Vong teaches the combination of these phthalocyanines permits the artisan to tune the photosensitivity of the photoreceptor to the desired level.  The use of a known compound or combination of compounds for a known function when that function (e.g., charge generation) is called for by the art would have been prima facie obvious to the skilled artisan.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use strontium titanate as disclosed by Yamazaki as the metal oxide Wu’s imaging member undercoat layer because Wu teaches the use of metal oxide dispersed in a binder resin in the undercoat layer and Yamazaki discloses strontium titanate particles that provides enhanced adhesion, has excellent electrical properties, and excellent image characteristics in an underlayer.  The use of a known compound for its known function would have been prima facie obvious to the skilled artisan.  Further, the use of the modified photosensitive member is a well-known process cartridge or imaging apparatus, as discussed by Yamazaki would have been obvious to form copies and printed matter quickly and easily.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 10-020526 discloses an electrophotographic photoreceptor having a conductive support (¶ [0055]), a charge generation layer, and a charge transport layer.  The charge generation layer and charge transport layer can be in either order as seen in Drawings 3 and 4 (¶¶ [0042] – [0046]).  The charge generation layer contains a charge generating pigment (see Embodiments).  The charge transport layer contains a polycarbonate binder resin, an ultraviolet absorbent and a hole transport amine compound (¶¶ [0057] – [0061]).  Embodiment 5 is similar to Embodiment 1 except that it contains a 2-hydroxy-4-methoxybenzophenone as the UV absorbent (¶ [0067]).  The amount of the benzophenone is 0.73 weight % of the layer (0.15 parts per 20.4 parts total weight; see Embodiment 1).  More generally, the absorbent is given by the chemical formula (6) (¶ [0020]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        18 February 2021